 


109 HR 1370 IH: Federal Land Asset Inventory Reform Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1370 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Cannon (for himself, Mr. Flake, Mr. Duncan, Mr. Peterson of Pennsylvania, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To require the Secretary of the Interior to develop a multipurpose cadastre of Federal real property to assist with Federal land management, resource conservation, and development of Federal real property, including identification of any such property that is no longer required to be owned by the Federal Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Land Asset Inventory Reform Act of 2005. 
2.Cadastre of Federal land 
(a)In generalThe Secretary shall develop a multipurpose cadastre of Federal real property to assist with Federal land management, resource conservation, and development of real property, including identification of any Federal land which is no longer required to be owned by the Federal Government. 
(b)Cost sharingThe Secretary may enter into cost sharing agreements with States to include any non-Federal lands in a State in the cadastre. The Federal share of any such cost agreement shall not exceed 50 percent of the total cost to a State for the development of the cadastre of non-Federal lands in the State. 
(c)Consolidation and reportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit a report to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate on— 
(1)the existing real property inventories or any components of any cadastre currently authorized by law or conducted by the Department of the Interior, the statutory authorization for such, and the amount expended by the Federal Government for each such activity in fiscal year 2004; 
(2)the existing real property inventories or any components of any cadastre currently authorized by law or conducted by the Department of the Interior that will be eliminated or consolidated into the multipurpose cadastre authorized by this Act; 
(3)the existing real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior that will not be eliminated or consolidated into the multipurpose cadastre authorized by this Act, together with a justification for not terminating or consolidating such in the multipurpose cadastre authorized by this Act; 
(4)the cost savings that will be achieved by eliminating or consolidating duplicative or unneeded real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior that will become part of the multipurpose cadastre authorized by this Act; and 
(5)recommendations for any legislation necessary to increase the cost savings and enhance the effectiveness and efficiency of replacing, eliminating, or consolidating real property inventories or any components of a cadastre currently authorized by law or conducted by the Department of the Interior. 
(d)Coordination 
(1)In generalIn carrying out this section, the Secretary shall— 
(A)participate, pursuant to section 216 of Public Law 107–347, in the establishment of such standards and common protocols as are necessary to assure the interoperability of geospatial information pertaining to the cadastre for all users of such information;  
(B)coordinate with, seek assistance and cooperation of, and provide liaison to the Federal Geographic Data Committee pursuant to Office of Management and Budget Circular A–16 and Executive Order 12906;
(C)make the cadastre interoperable with the Federal Real Property Profile established pursuant to Executive Order 13327; and 
(D)use contracts with the private sector, to the maximum extent practicable, to provide such products and services as are necessary to develop the cadastre.  
(2)Contracts considered surveying and mappingContracts entered into under paragraph (1)(C) shall be considered surveying and mapping services as such term is used and as such contracts are awarded in accordance with the selection procedures in title IX of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 1101 et seq.).  
3.DefinitionsAs used in this section, the following definitions apply: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)CadastreThe term cadastre means an inventory of real property of the Federal Government developed through collecting, storing, retrieving, or disseminating graphical or digital data depicting natural or man-made physical features, phenomena, or boundaries of the earth and any information related thereto, including surveys, maps, charts, satellite and airborne remote sensing data, images, and services, with services performed by professionals such as surveyors, photogrammetrists, hydrographers, geodesists, cartographers, and other such services of an architectural or engineering nature including the following data layers: 
(A)A reference frame consisting of a geodetic network. 
(B)A series of current, accurate large scale maps. 
(C)A cadastral boundary overlay delineating all cadastral parcels. 
(D)A system for indexing and identifying each cadastral parcel. 
(E)A series of land data files, each including the parcel identifier, which can be used to retrieve information and cross reference between and among other data files, which contains information about the use, value, infrastructure, resources, and characteristics of each parcel. 
(3)Real propertyThe term real property means real estate consisting of land, buildings, crops, forests, or other resources still attached to or within the land or improvements or fixtures permanently attached to the land or a structure on it, including any interest, benefit, right, or privilege in such property. 
 
